Case 3:17-cv-00546-JAM Document 143-4 Filed 07/02/20 Page 1 of 7

Exhibit 2
Case 3:17-cv-00546-JAM Document 143-4 Filed 07/02/20 Page 2 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

SPRINT § SOLUTIONS, INC., a Delaware
corporation, and JOHN DOES 1-5,

GORSS MOTELS, INC., a Connecticut ‘
corporation, individually and as the )
representative of a class of similarly- )
situated persons, }
)
Plaintiff, )
) Civil Action No. 3 "17-cv-00546-JAM
v. )
)
)
)
)
)

Defendants.

DEFENDANT SPRINT SOLUTIONS, INC.’S
SUPPLEMENTAL INITIAL DISCLOSURES PURSUANT TO FRCP 26( a)()

Defendant SPRINT SOLUTIONS, INC., by and through its attorneys, submits its
supplemental initial disclosures pursuant to FRCP 26(a)(l) as follows: |
INTRODUCTION
These disclosures are made solely for. purposes of this civil action. Each disclosure is
subject to any and all objections as to eorapereney; relevancy, materiality, propriety and .
admissibility, and to any and all other objections and grounds that would require the exclusion of
any said documents was asked of or made by a witness present and testifying in court, all of which

objections and grounds are hereby expressly reserved and may be interposed later at or before the

time of trial.

 
Case 3:17-cv-00546-JAM Document 143-4 Filed 07/02/20 Page 3 of 7

DISCLOSURES

(A) The name and, if known, the addresses and telephone number of each individual
likely to have discoverable information that the disclosing party may use to support its claims or

defenses, unless solely for impeachment, identifying the subjects of the information:

ANSWER:

1. Steve Mantel
185 Harvard Street
Wesibury, NY 11590
(last known address)

Mr. Mantell was a National Account Manager for Sprint, and worked on the Wyndham
account frora approximately 2011 to 2014. Mr. Mantell has knowledge regarding Sprint’s
strategic sourcing relatiénship with Wyndham, Sprint’s marketing arrangement with
Wyndham, as well as Sprint’s marketing practices with respect to the Wyndham
franchisees. -

2. Kourt Friedlein
6 Aynsley Court
Montville, NJ 07045
(last known address)

Mr. Friedlein was a National Account Manager for Sprint, and worked on the Wyndham
account from 2014 to 2016. Mr. Friedlein has knowledge regarding Sprint’s strategic
sourcing agreement and relationship with Wyndham, Sprint’s marketing arrangement with
Wyndham, as well as Sprint’s marketing practices with respect to the Wyndhara

franchisees.

3. Stephan Georgacopoulos
165 Palmer Street
Arlington, MA 02474
(last known address)

Mr. Georgacopoulos was employed as a Wireless Business Development Manager for
Sprint, and was assigned the Wyndham account from early 2014 to early 2015. Mr.
Georgacopoulos may have knowledge regarding Sprint’s marketing practices with respect
to the Wyndham franchisees. .

4. Diana Newman
Perfect Output, LLC — Sprint vendor
c/o Defendant’s Counsel
Tammy L. Adkins

 
ts

Case 3:17-cv-005
-00546-JAM Docum
ent 143-4 Filed 07/0
2/20 Page 4of7

777 W. Wacket Drive, Suite 4100
Chicago, IL 60601

Ms, Newman is an employee of Perfect Outout, LLC, Sprint’s vendor responsible for
maintaining Sprint’s rnulti-function printers and other similar raachinery.” Ms. Newman

has knowledge regarding the Sprint’s multi-purpose priniers and other machinery,
including information ebout the raachines’ uses and capabilities and well as the data and

records available for such machinery.

Amanda Pagan-Glass

Sprint

c/o Defendant’s Counsel
Tammy L, Adkins

77 W. Wacker Drive, Suite 4100
Chicago, IL 60601

Ms. Pagan-Glass is curreatly employed by Sprint. She was & program account manager on
the Wyndham account from 2009 to June 2015. Ms. Pagan-Glass has knowledge regarding
Sprint’s strategic sourcing relationship with Wyndham. and Sprint’s marketing
arrangement with Wyndham, as well as Sprint's marketing practices with respect to the
Wyndham franchisees.

Ricardo Rosario
103 Elissat Drive
Debary, FL 42713
(last known address)

Mr. Rosario was @ Regional Account Manager for Sprint, and worked on. the Wyndham

~ account until February 2014. Mr. Rosario has knowledge regarding Sprint’s marketing

practices with respect to the Wyndham franchisees.

Joe Varano

113 River Road, Unit B-4
Nutley, NJ 07110 :
(last known address)

Mer. Varano was Sprint’s program account manager on. the Wyndham account from. mid-
2015-early 2016. Mr. Varano may have knowledge regarding Sprint’s strategic sourcing
relationship with Wyndham and Sprint’s marketing arrangement with Wyndham, as well
as Sprint’s marketing practices with respect to the Wyndham franchisees.

Plaintiff and former employees of Gorss Motels have discoverable information regarding
the faxes received by Gorss at facsimile number 860-632-8889 (the “fay machine”); the
location of the fax machine; the data and records related to the faxes received by the fax
machine, Plaintifi’s relationship with Wyndham Worldwide; Plaintiff s relationship with
approved vendors of Wyndham Worldwide; Plaintiff's and its employees’ relationships

 
Case 3:17-cv-005
-00546-JAM Docum
ent 143-4 Filed 07/0
2/20 Page 5 of 7

with Sprint; Plaintifi’s provision of prior express permission to receive faxes from
Wyndham and its approved vendors. Investigation continues.

9, Unknown employees, agents and representatives of Wyndhar Worldwide and its affiliates
may have discoverable information re garding its relationship with Plaintiff its relationship
with Defendant, its prior express permission to send faxes to Plaintiff; its representations

to Defendant regarding same, +¢g retention of Westero Printing and/or Westfax to send
faxes relating to Defendant. Investigation continues.

10. Unknown eraployees, agents and representatives of Westiax have discoverable information
yegarding the facsimiles it sent at éhe request of Wyndhara W orldwide, including those
relating to Defendant. Investigation continues.

. 11. Unknown ernployees, agenis and representatives of Western Printing have discoverable
information regarding the facsimiles it sent at the request of Wyndham. Worldwide,
including those relating to Defendant. Tavestigation continues. ©

(B) A copy of, or a description by category. and location of, all documents, data
compilations and tangible things that are in the possession, custody, of control of the party and that
the disclosing patty may use to support its claims or defenses, unless solely for impeachment:

ANSWER: = In support of its claims or defenses, Defendant may rely upon its Wireless

Services Agreement with Wyndham: Worldwide Operations, Inc., and its attachments, addenda

and amendments; ‘various communications with Wyndham with respect to the Wireless Services

Agreement, including the marketing program arising under the agreement. Defendant may also

rely upon information regarding Wyndhamn’s relationship with Plaintiff and with the putative class

members. Defendant may also rely upon its policies and procedures; and documents relating to
and evidencing Defendant’s and its affiliates” yelationships with Plaintiff and with the putative
class members. Investigation continues. |

(Cc), A computation of any category of damages claimed by the disclosing party making
available for inspection and copying as under Rule 34 the documents or other evidentiary material,

not privileged of protected from disclosure, on which such computation is based, including

materials beating on the nature and extent of injuries suffered:

 
Case 3:17-cv-00546-JAM Document 143-4 Filed 07/02/20 Page 6 of 7

ANSWER: Not applicable.

an (D) _ For inspection and copying as under Rule 34 any insurance agreement under which

| any person carrying on an insurance business may be liable to satisfy part or all of a judgment

- which may be entered in the action or to indemnify or reimburse for payments made to satisfy the

judgment.
ANSWER: Not applicable.

Dated: March 20, 2018

Are

Taromy L. Adkins
McGuire Woods LLP

—

77 W. Wacker Drive, Suite 4100

Chicago, Illinois 60601
Telephone: (312) 849-8100
Fax: (312) 849-3690

tadkins@mcguirewoods.com

Jeffrey J. White

Kathleen Elizabeth Dion
Robinson & Cole, LLP-HTFD
280 Trumbull St.

Hartford, CT 06103
Telephone: 860-275-8252
Fax: 860-275-8299
kdion@re.com

Attorneys for Defendant, Sprint Solutions, Inc.

 
Case 3:17-cv-00546-JAM Document 143-4 Filed 07/02/20 Page 7 of 7

CERTIFICATION OF SERVICK

I hereby certify that on March 20, 2018, the foregoing DEFENDANT SPRINT
SOLUTIONS INC.’S SUPPLEMENTAL INITIAL DISCLOSURES PURSUANT TO FRCP
26(a)(1) were served upon all counsel of record by U.S. Mail:

Ryan M. Kelly

Brian J. Wanca

ANDERSON + WANCA

3701 Algonquin Rd., Suite 500
Rolling Meadows, IL 60008
Telephone: 847-368-1500
bwanca@andersonwanca.com
‘rcelly@andersonwanca.com

Avtan Y. Bellin

BELLIN & ASSOCIATES LLC
85 Miles Avenue

White Plains, NY 10606
Telephone: 914-358-5345
Aytan.Bellin@bellinlaw.com

p>

Tammy L. Adkins “\_

90505629_1

 
